Per Curiam:
We think that the proof clearly established that of the notes sued upon the note of September 24, 1920, for $412.90 was fully paid; that there was paid upon the principal of the remainder of the notes $597 on July 23, 1919, and $459 on June 24, 1921; that all interest upon such other notes was paid to January 23, 1922, and that the defendant was entitled to have these payments deducted from the recovery. All findings contrary hereto should be disapproved and new findings made which are in accordance herewith. The judgment should be modified in accordance with this opinion, and as modified affirmed, with costs to the appellant against the plaintiffs. Judgment modified in accordance "with opinion, with costs to the appellant against the plaintiffs, and as so modified unanimously affirmed. Order to be settled before H. T. Kellogg, J., on Tuesday, January fifteenth, at ten a. m.